Citation Nr: 0702222
Decision Date: 01/25/07	Archive Date: 04/19/07

DOCKET NO. 05-13 096                        DATE JAN 25 2007


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

I. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection residuals of bilateral foot injury (claimed as bilateral heel spurs and plantar fasciitis).

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 1971 to September 1977. This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. [The case is now in the jurisdiction of the Waco, Texas RO. In August 2005 the veteran withdrew claims of entitlement to an earlier effective date of service connection for hypertension and hiatal hernia].

The claim of service connection for residuals of bilateral foot injury (claimed as bilateral heel spurs and plantar fasciitis) is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. The appellant will be notified if further action on his part is required.

FINDINGS OF FACT

Hepatitis C was not manifested in service, and there is no competent evidence of a nexus between such disability and service.

CONCLUSION OF LAW

Service connection for hepatitis C is not warranted. 38 U.S.C.A. §§ 1110, 1131 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.

-2



38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial AOJ adjudication; instead, the claimant has the right to timely content-complying notice and proper subsequent VA process. Letters in February and August 2005 that succeeded the initial adjudication properly informed the veteran of the VCAA and its mandates regarding his service connection claim, and of his and VA's respective claims development responsibilities. These letters specifically advised him to submit any additional evidence or information that he may have pertaining to his claim, and the August 2005 letter advised him of the recognized risk factors for hepatitis C infection. The claim was subsequently readjudicated in an October 2005 Supplemental Statement of the Case (SSOC). See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006). As the service connection claim is denied, there is no prejudice to the veteran by failing to notify him regarding ratings assigned and effective dates. See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). The veteran has received all essential notice, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

- 3 



Regarding the duty to assist, the RO has obtained the veteran's service medical records and post-service VA medical records. The veteran has not been afforded a VA examination. A VA medical examination is necessary for proper adjudication of a veteran's claim if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. 38 C.F.R. § 3.l59(c)(4). Here, there is no evidence (other than the veteran's bare allegations) of risk factors for hepatitis C in service. As there is nothing in the record that identifies risk factors for hepatitis in service, and no competent evidence that suggests the veteran's hepatitis might be related to his service, a VA examination for a nexus opinion is not necessary. VA's duty to assist the appellant in the development of his claim is satisfied.

II. Factual summary

The veteran's service medical records, including the report of his August 1977 service separation examination, reveal no complaints or findings indicative of hepatitis C. He did receive immunizations. Notably, he had positive urine screens for drugs in January 1973, and amphetamines in July 1973.

The first relevant postservice treatment record is in March 2001. The veteran presented to VA to establish care. During a hepatitis C risk assessment, he denied a known history of risk factors but did report previously being refused as a blood donor. An April 2002 clinical record reported that the veteran's recent labs were positive for hepatitis C. At that time, he denied a history of risk factors, to include illicit drug use. A June 2002 gastroenterology consultation noted his history of being diagnosed with hepatitis 10 years previous after being rejected as a blood donor. However, a liver biopsy had been unremarkable and he did not seek treatment. VA later placed him on Rebetron therapy.

-4



According to statements of record, the veteran claims his only risk factor for hepatitis C infection comes from inservice immunizations from a jet gun. He reports that jet guns were used to immunize a large number of people very rapidly, and that it had been "reported" that there was a tendency for blood to splatter on the gun nozzle and, subsequently, that blood would be transferred to the next person in line. He denies any other risk factors such as tattoo, blood transfusion, recreational drugs, and high risk activities. He states that hepatitis has a latency period of 25 to 30 years after the initial infection.

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

F or the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that where the determinative issue

- 5 



involves medical causation or a medical diagnosis, competent medical evidence is required. Espiritu v. Derwinski, 2 Vet. App. 492,494 (1992).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When there is an approximate balance in the evidence regarding service origin, reasonable doubt is to be resolved in the veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record does not show that hepatitis C was manifested in service. It was first diagnosed in 2001 although by lay history was reportedly detected in the 1990's. In either event, hepatitis C is shown to have manifested many years after the veteran's service discharge. There is no competent evidence (medical opinion) linking the veteran's hepatitis C to his service. The only evidence of record to the effect that there is a nexus between the veteran's current chronic hepatitis C and service is in his own allegations. As a layperson, he is not competent to relate a medical disorder to a specific cause. Espiritu, supra. His theory of infection is speculative, especially considering that he does not report actually witnessing blood being present on the jet gun nozzle at the time of his immunization(s). His speculations are without probative value and, as noted above, any medical opinion based upon such speculation would not be capable of substantiating the claim.

The lapse of many years between the veteran's separation from service and the first medical evidence of this disorder is a factor for consideration in deciding a service connection claim. Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). Without any evidence of hepatitis in service or any competent evidence of a nexus between the veteran's current hepatitis C and service or any event therein, the

- 6 



preponderance of the evidence is against his claim seeking service connection for hepatitis C. There is no reasonable doubt to resolve in the veteran's favor. Hence, the claim must be denied.

ORDER

Service connection for hepatitis C is denied.

REMAND

The veteran claims residual disability of the feet from fractures in service. He was casted following a right ankle sprain in May 1971 with initial x-ray examination reported as negative. However, a repeat x-ray examination on June 29, 1971, was interpreted by the radiologist as showing an area of increased density in the os calcis, most compatible with a stress fracture. The August 2005 VA examiner in opining that the veteran does not manifest chronic disability of the right foot related to events in service noted review of V A clinical records, but did not acknowledge the actual findings in service. Hence, a VA medical advisory opinion, based upon review of the complete record is necessary.

Also, during the pendency of this appeal, on March 3,2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.l59(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. In the present appeal, the veteran was provided with notice of what type of information and evidence was needed to substantiate his claims for service connection, but was not notified of the criteria for establishing a disability rating or effective date of award. Since the case is being remanded anyway, there is the opportunity to correct such notice deficiency.

Accordingly, the case is REMANDED to the RO for the following:

- 7 



1. The veteran should be given appropriate notice regarding the rating of disability and effective date of award in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). He should be asked to identify when he last received VA ankle/foot treatment in Florida and whether he received any such VA treatment since moving to Texas. The RO should obtain records of all treatment identified by the veteran.

2. The RO should arrange for the veteran to be examined by an orthopedic specialist to determine whether he has a chronic disability of the right and/or left foot and, if so, their likely etiology. The examiner must review the veteran's claims file in conjunction with the examination. The examiner should specify the diagnosis for any current right and/or left foot disability, and opine whether any diagnosed disability is, at least as likely as not, related to his military service or any traumatic injury therein, specifically noting the injuries to the right ankle in service and the June 1971 X-ray report and the October 1974 left foot injury. The examiner should explain the rationale for the opinion given.

3. The RO should then re-adjudicate this claim. If it remains denied, the RO should issue an appropriate SSOC and give the veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims

- 8 



that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.

	GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

- 9 



